DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed July 8, 2022. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 24, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on July 21, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,420,480 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Berschadsky on July 18, 2022.
The application has been amended as follows: 
1. (Currently Amended) An apparatus for performing somatosensory evoked potential monitoring during surgery, comprising:
	a control unit, said control unit being configured to:
		receive evoked somatosensory response data based on transmission of a plurality of electrical stimulation signals to a peripheral nerve of a patient; 
		increase a number of allowed evoked somatosensory responses from the evoked somatosensory response data by modifying a 
		evaluate a plurality of latency values corresponding to the allowed evoked somatosensory responses from the evoked somatosensory response data 
		based on (i) the evaluation satisfying a stability threshold and (ii) a comparison of an amplitude value of the evoked somatosensory response data to an amplitude value of the modified refining at least one stimulation signal parameter that corresponds to at least one of the plurality of electrical stimulation signals; and
		direct transmission of subsequent electrical stimulation signals using the at least one refined stimulation signal parameter.
2. (Original) The apparatus of claim 1, wherein the control unit is further configured to receive instructions from a user to modify the at least one stimulation signal parameter.
3. (Original) The apparatus of claim 1, wherein the at least one stimulation signal parameter is at least one of stimulation rate, current, pulse width, and polarity.
4. (Currently Amended) The apparatus of claim 3, wherein the control unit is further configured to refine the at least one stimulation signal parameter automatically.
5. (Currently Amended) The apparatus of claim 4, wherein the control unit is further configured to perform a threshold hunting algorithm to refine the subsequent electrical stimulation signals.
6. (Original) The apparatus of claim 1, wherein the control unit is further configured to perform at least one of stimulated electromyography and motor evoked potential assessments.
7. (Original) The apparatus of claim 1, wherein the control unit is further configured to generate an alert and provide instructions to display a cause for an alert condition to a user.
8. (Original) The apparatus of claim 7, wherein the cause for the alert condition relates to at least one of anesthetic, cortical ischemia, muscle activity artifact, mechanical insult, and an electrode issue.
9. (Original) The apparatus of claim 7, wherein the cause for the alert condition is at least partially attributable to ischemia of at least one of the spinal cord and brain of the patient.
10. (Currently Amended) The apparatus of claim 7, wherein the cause for the alert condition is at least partially attributable to an electrode issue, and the 
11. (Original) The apparatus of claim 7, wherein the cause for the alert condition is at least partially attributable to a mechanical insult to the spinal cord of the patient.
12. (Original) The apparatus of claim 7, wherein the cause for the alert condition is at least partially attributable to a degradation of a somatosensory response along at least one limb of the patient.
13. (Currently Amended) A method for performing somatosensory evoked potential monitoring during surgery, the method comprising:
	receiving evoked somatosensory response data based on transmission of a plurality of electrical stimulation signals to a peripheral nerve of a patient;
	increasing a number of allowed evoked somatosensory responses from the evoked somatosensory response data by modifying a noise rejection threshold until the evoked somatosensory response data have a rejection rate that is less than a predetermined rejection rate value;
	evaluating a plurality of latency values corresponding to the allowed evoked somatosensory responses from the evoked somatosensory response data 
	based on (i) the evaluation satisfying a stability threshold and (ii) a comparison of an amplitude value of the evoked somatosensory response data to an amplitude value of the modified refining at least one stimulation signal parameter that corresponds to at least one of the plurality of electrical stimulation signals; and
	directing transmission of subsequent electrical stimulation signals using the at least one refined stimulation signal parameter.
14. (Original) The method of claim 13, wherein the at least one stimulation signal parameter is at least one of stimulation rate, current, pulse width, and polarity.
15. (Currently Amended) The method of claim 14, wherein refining the at least one stimulation signal parameter comprises refining the at least one stimulation signal parameter automatically.
16. (Currently Amended) The method of claim 15, wherein refining the at least one stimulation signal parameter comprises performing a threshold hunting algorithm to refine the subsequent electrical stimulation signals.
17. (Currently Amended) A method for performing somatosensory evoked potential monitoring during surgery, the method comprising:
	receiving evoked somatosensory response data based on transmission of a plurality of electrical stimulation signals to a peripheral nerve of a patient;
	increasing a number of allowed evoked somatosensory responses from the evoked somatosensory response data by modifying a noise rejection threshold until the evoked somatosensory response data have a rejection rate that is less than 30%;
	evaluating a plurality of latency values corresponding to the allowed evoked somatosensory responses from the evoked somatosensory response data 
	based on (i) the evaluation satisfying a stability threshold and (ii) a comparison of an amplitude value of the evoked somatosensory response data to an amplitude value of the modified refining at least one stimulation signal parameter that corresponds to at least one of the plurality of electrical stimulation signals; and
	directing transmission of subsequent electrical stimulation signals using the at least one refined stimulation signal parameter.
18. (Original) The method of claim 17, wherein the at least one stimulation signal parameter is at least one of stimulation rate, current, pulse width, and polarity.
19. (Currently Amended) The method of claim 18, wherein refining the at least one stimulation signal parameter comprises refining the at least one stimulation signal parameter automatically.
20. (Currently Amended) The method of claim 19, wherein refining the at least one stimulation signal parameter comprises performing a threshold hunting algorithm to refine the subsequent electrical stimulation signals.
Allowable Subject Matter
Claims 1-20 is/are allowed.
No prior art of record teaches or fairly suggests an apparatus for performing somatosensory evoked potential monitoring comprising, inter alia, modifying a noise rejection threshold until the evoked somatosensory response data have a rejection rate that is less than a predetermined rejection rate value in order to increase a number of evoked somatosensory responses from the evoked somatosensory response data that are inside the noise rejection threshold.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791